UNDER SEAL - CHARLOTTE. NC

MAY 18 202!
IN THE UNITED STATES DISTRICT COURT

ISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN DISTRICT OF NC

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3/21 c¢ 132-FRW
v. 5 UNDER SEAL
KEON I. TAYLOR 5

) ORDER TO SEAL THE
) INDICTMENT

)
)

UPON MOTION of the United States of America, by and through William T. Stetzer,
Acting United States Attorney for the Western District of North Carolina, for an order directing
that the Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-
going nature of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the 1% day of May, 2021.

(1 Coy

UNITED STATES MAGIS{/RATE JUDGE
